The information in this case charges that in Ottawa county, on or about the 27th day of October, 1923, Earl Martin and Earl Cunningham "did then and there willfully and unlawfully point a pistol at and towards the person of Ray Dean." *Page 79 
The jury returned a verdict finding the defendants guilty as charged in the information, and requesting the court to assess the punishment. The judgment and sentence of the court was that each defendant serve 90 days in the county jail, and pay a fine of $500. An appeal was taken by filing in this court petition in error with case-made March 24, 1924, but no brief has been filed and no appearance made on behalf of the defendants in this court. It is assigned as error that the evidence is not sufficient to support the verdict.
The testimony of three witnesses on behalf of the state supported the allegations of the information, and their identification of the defendants as the parties who committed the crime is positive. The defendants attempted to prove an alibi, and each testified in his own behalf, and denied any connection with the crime.
It is the province of the jury to determine disputed matters of fact. We have no right to set aside their verdict if the evidence in behalf of the state is sufficient to support it. Without going into the details of the testimony, it is our opinion that the evidence in this case is amply sufficient to support the verdict.
No other reason for reversing the judgment having been assigned, and no substantial error appearing in the record, the judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.